Citation Nr: 0605613	
Decision Date: 02/28/06    Archive Date: 03/01/06

DOCKET NO.  03-28 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased disability rating for service-
connected post-traumatic stress disorder (PTSD) with major 
depression, currently evaluated as 50 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse




ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to July 
1969.   He served in the Republic of Vietnam.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (the RO).

Procedural history

In the April 2003 rating decision which forms the basis for 
this appeal, service connection was granted for PTSD with 
major depression; a 50 percent disability rating was 
assigned.  The veteran filed a timely notice of disagreement 
(NOD) as to the assigned disability rating.  In July 2003 the 
RO issued a statement of the case (SOC).  The veteran 
perfected his appeal as to the issue his entitlement to an 
increased disability rating for PTSD with major depression by 
way of a substantive appeal (VA Form 9) received in October 
2003.

In October 2003, the veteran and his spouse presented oral 
testimony at a hearing held at the RO before a Decision 
Review Officer, a transcript of which has been associated 
with the veteran's claims file.

Issues not on appeal

In the April 2003 rating decision, service connection was 
granted for PTSD with major depression, effective January 21, 
2003.  The veteran filed a timely notice of disagreement 
(NOD) as to the effective date assigned.  In July 2003 the RO 
issued a statement of the case (SOC) in which an earlier 
effective date, October 16, 1997, was assigned.   In an 
August 2003 statement, the veteran indicated that he was 
satisfied with the assignment of October 16, 1997 as the 
effective date of the grant of service connection for PTSD 
with major depression.  Therefore, the issue of an earlier 
effective date for the grant of service connection for PTSD 
with major depression has been resolved.  

In an October 2002 rating decision, service connection was 
denied for residuals of an osseous osteoblastic lesion at the 
C-7 vertebral body.  The veteran filed a timely NOD as to 
that denial.  The RO issued a SOC in August 2003.  In October 
2003, the veteran indicated that he was only appealing the 
assignment of a 50 percent disability rating for PTSD with 
major depression and that he was withdrawing the claim of 
service connection for residuals of an osseous osteoblastic 
lesion at the C-7 vertebral body.  That issue, too, is no 
longer in appellate status.  

In a March 2004 rating decision, the RO denied entitlement to 
a total disability rating based on individual unemployability 
(TDIU).  To the Board's knowledge, the veteran has not 
disagreed with that decision.  Accordingly, that issue is  
not within the Board's jurisdiction and it will be addressed 
no further herein.  See Archbold v. Brown, 9 Vet. App. 124, 
130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of 
a notice of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].


FINDINGS OF FACT

1.  The veteran's PTSD with major depression has been 
manifested by intermittent suicidal ideation, impaired 
impulse control, difficulty adapting to stressful 
circumstances, and an inability to establish and maintain 
effective relationships.  Such symptomatology has been 
productive of occupational and social impairment with 
deficiencies in most areas.  The medical and other evidence 
of record indicates that the veteran's PTSD with major 
depression has been manifesting itself as not being 
productive of total occupational and social impairment.

2.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's service-connected PTSD 
with major depression, so as to render impractical the 
application of the regular schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating, 70 
percent, for the veteran's PTSD with major depression have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code 9411 (2005).

2.  The criteria for referral for increased disability rating 
for PTSD with major depression on an extra-schedular basis 
are not met.  38 C.F.R. § 3.321(b)(1) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks an increased disability rating for his 
service-connected PTSD with major depression, which is 
currently rated 50 percent disabling.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The current standard of review is as follows.  After the 
evidence has been assembled, it is the Board's responsibility 
to evaluate the entire record.  
See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the  
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA 
have been satisfied with respect to the issue on appeal.  The 
Board observes that the veteran was informed in the July 2003 
SOC and the March 2004 supplemental statement of the case 
(SSOC) of the relevant law and regulations, of the need to 
submit additional evidence on his claim, and of the 
particular deficiencies in the evidence with respect to his 
claim.  

More significantly, a letter was sent to the veteran in 
September 2001 which was specifically intended to address the 
requirements of the VCAA.  That letter informed the veteran 
of the elements required to establish a claim for service 
connection.  See the September 17, 2001, VCAA letter, pages 
1-2.  The letter also detailed what type of evidence would 
assist in substantiating his claim, in particular (but not 
limited to) medical evidence.  See id.  As for the evidence 
to be provided by the veteran, he was told to submit VA 
Form(s) 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs (VA), for 
medical providers that treated him for his PTSD.  Id. at page 
2.  

In addition, in the September 2001 VCAA letter, the veteran 
was informed that VA would provide medical examination or get 
a medical opinion if VA decided that it was necessary to make 
a decision on his claim.  Id. at page 3 [An examination 
regarding the PTSD was completed later in March 2003.]  

With regard to evidence that VA would attempt to obtain on 
his behalf, the veteran was advised that VA would "make 
reasonable efforts to help you get evidence necessary to 
support your claim" and that VA would "try to help you get 
such things as medical records, employment records, or 
records from other Federal agencies."  Id.  The veteran was 
also told that VA had requested copies of the veteran's 
treatment records from various VA medical centers.  Id. at 
page 2.

The veteran was specifically advised by VA in the September 
2001 VCAA letter that he could submit evidence pertaining to 
his claim.  Id.   This request was unlimited; that is, it can 
reasonable be read to encompass any and all evidence in the 
veteran's possession.  Thus, the VCAA letter complied with 
the requirement of 38 C.F.R. § 3.159(b)(1) to request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claims because the letter 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by VA.  
Moreover, the July 2003 SOC included the "give us everything 
you've got language" contained in 38 C.F.R. § 3.159(b)(1).  
See the SOC, page 4.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

The Board further notes that the September 2001 VCAA letter 
requested a response by within 60 days from the date of that 
letter and that the letter expressly notified the veteran 
that he had one year to submit the requested information 
and/or evidence, in compliance with 38 U.S.C.A. § 5103(b) 
[evidence must be received by VA within one year from the 
date notice is sent].  September 2001 VCAA letter, pages 2-3.  
One year has elapsed since the September 2001 VCAA letter.

Review of the record reveals that the veteran was provided 
notice of the VCAA in September 2001, prior to the initial 
adjudication of his claim in October 2002.

The Board is aware that a VCAA letter has not been issued 
which is specific to the increased-rating claim.  However, 
according to VA's Office of the General Counsel (OGC), the 
notice provisions of VCAA do not apply if, in response to a 
decision on a claim for which VA has already provided the 
VCAA notice, the claimant files a NOD that raises a new 
issue.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  This is the 
situation here. In January 2001, the veteran filed his claim 
to reopen entitlement to service connection for PTSD.  He was 
provided VCAA notice regarding this claim by means of the 
September 2001 letter.  In the April 2003 rating decision, 
service connection was granted for PTSD with major 
depression.  The veteran filed a NOD as to the assigned 
rating.  Therefore, in accordance with VAOPGCPREC 8-2003, the 
notice provisions of VCAA are not applicable as to the claim 
for an increased initial rating for PTSD with major 
depression.  That is, because the veteran was provided with 
adequate VCAA notice in September 2001 in regard to his 
initial service connection claim, VA is not required to 
provide additional notice with respect to the subsequent 
"downstream" claim for an increased rating.  The Board 
therefore concludes, based on the VA OGC opinion, that 
furnishing the veteran with additional VCAA notice is not 
required.  See 38 U.S.C.A. 7104(c) [the Board is bound in its 
decisions by precedent opinions of the chief legal officer of 
VA].

Furthermore, because there is no indication that there exists 
any evidence which could be obtained which would have an 
effect on the outcome of this case, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran].    

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that all relevant evidence necessary for an 
equitable resolution of this issue has been identified and 
obtained.  The evidence of record includes VA medical records 
and reports of VA examinations, which will be described 
below.

VA medical records and other evidence reflect that the 
veteran is receiving Social Security disability benefits.  
Neither the veteran nor the veteran's representative has 
indicated that those records provide evidence regarding his 
PTSD.  Therefore, a remand to obtain records from the Social 
Security Administration is not necessary, as they are not 
pertinent to his claim.  See Brock v. Brown, 10 Vet. App. 
155, 161-2 (1997) [VA is not obligated to obtain records 
which are not pertinent to the issue on appeal.].  See also 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) [strict 
adherence to law does not dictate unquestioning, blind 
adherence in the face of overwhelming evidence in support of 
result in a case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to veteran].

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
claim has been consistent with the provisions of the VCAA.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  See 38 C.F.R. 
§ 3.103 (2005).  He requested, and was accorded, a personal 
hearing at the RO in October 2003 before a Decision Review 
Officer, a transcript of which is associated with his claims 
file.  He has not expressed a desire to have a personal 
hearing before a Veterans Law Judge.  

Accordingly, the Board will proceed to a decision on the 
merits.

Relevant law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2005).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).

Fenderson considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

Specific rating criteria

The veteran's PTSD with major depression is rated 50 percent 
disabling under Diagnostic Code 9411.  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran's psychiatric disorder is currently rated under 
38 C.F.R. § 4.130, Diagnostic Code 9411 [PTSD] (2005).  
Diagnostic Code 9411 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
primary diagnosed disability in the veteran's case (PTSD).  
Although the veteran is service-connected for major 
depressive disorder, the March 2003 VA examiner noted that 
PTSD was more of a problem for the veteran than his 
depressive disorder when there are strong environmental 
demands that arouse feelings of tension and helplessness.  
Moreover, a depressive disorder was not diagnosed at the 
January 2004 VA examination.  Furthermore, the most recent 
medical records reflect treatment for PTSD only.  In any 
event, with the exception of eating disorders, all mental 
disorders, including generalized anxiety disorder, are rated 
under the same criteria in the Rating Schedule.  Therefore, 
rating under another diagnostic code would not produce a 
different result.  The Board can identify nothing in the 
evidence to suggest that another diagnostic code would be 
more appropriate and the veteran has not requested that 
another diagnostic code be used.  Accordingly, the Board 
concludes that the veteran is appropriately rated under 
Diagnostic Code 9411.

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2005).

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance or 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Id.

Global Assessment of Functioning

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating 
by reference the VA's adoption of the DSM-IV, for rating 
purposes].

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  A score from 21 to 30 is indicative 
of behavior which is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment or inability to function in almost all areas.  A 
score of 11 to 20 denotes some danger of hurting one's self 
or others (e.g., suicide attempts without clear expectation 
of death; frequently violent; manic excitement) or 
occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication (e. 
g., largely incoherent or mute).  A GAF score of 1 to 10 is 
assigned when the person is in persistent danger of severely 
hurting self or others (recurrent violence) or there is 
persistent inability to maintain minimal personal hygiene or 
serious suicidal acts with clear expectation of death.  See 
38 C.F.R. § 4.130.


Analysis

The veteran is seeking entitlement to an increased disability 
rating for his service-connected PTSD with major depression, 
which is currently evaluated as 50 percent disabling.

Mittleider concerns

The Board is initially presented with a record on appeal 
which demonstrates that, in addition to PTSD, the veteran has 
been diagnosed with alcohol dependence and nicotine 
dependence.  These are not service connected; indeed, the law 
precludes compensation for primary alcohol and drug abuse 
disabilities.  See 38 U.S.C.A. 
§ 105 (West 1991 & Supp. 2002); 38 C.F.R. § 3.1(n), 3.301 
(2002);VAOPGPREC 2-97 (January 16, 1997) [no compensation 
shall be paid if a disability is the result of the veteran's 
own willful misconduct, including the abuse of alcohol or 
drugs].  Furthermore, current law, 38 U.S.C. § 1103, 
prohibits service connection for disability or death on the 
basis that it resulted from disease or injury attributable to 
the use of tobacco products during a veteran's active 
service.  See 38 U.S.C.A. § 1103 (West 2002); 38 C.F.R. § 
3.300 (2005).

However, the Board is also precluded from differentiating 
between symptomatology attributed to a non-service-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so.  See Mittleider v. West, 
11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. 
App. 136, 140 (1996).

The medical evidence of record indicates that the veteran's 
alcohol dependence presently appears to be in remission.  A 
report of a September 2002 VA psychological assessment 
reflects a diagnosis of substance abuse in partial remission.  
The March 2003 VA examiner diagnosed alcohol dependence in 
remission.  A substance abuse disorder was not diagnosed by 
the January 2004 VA examiner.  Indeed, the record does not 
reflect any treatment for alcohol dependence since in 2001.  

Therefore, it does not appear that alcohol and nicotine 
dependence significantly contribute to the veteran's current 
psychiatric symptomatology.  As for the past symptomatology, 
for the most part, the medical records do not attempt to 
differentiate the veteran's psychiatric symptomatology 
between the service-connected PTSD with major depression and 
alcohol and nicotine dependence.

VA medical records reflect a finding of borderline 
personality traits during an October 2001 hospitalization and 
a diagnosis of personality disorder not otherwise specified 
at the September 2002 VA psychological assessment and at the 
January 2004 VA examination.  Governing regulations provide 
that personality disorders are not diseases within the 
meaning of applicable legislation providing for payment of VA 
disability compensation benefits.  See 38 C.F.R. §§  
3.303(c), 4.9 (2005); 
see also Winn v. Brown, 8 Vet. App. 510, 516 (1996), and 
cases cited therein.  The medical records do not attempt to 
differentiate the veteran's psychiatric symptomatology 
between the service-connected PTSD with major depression and 
the personality disorder.  Furthermore, there is no 
indication in the medical records that such differentiation 
would be possible in the veteran's case, or more importantly, 
that such differentiation would be either definitive or 
reliable.  

Similarly, the veteran has also been diagnosed as having 
various other psychiatric disorders.  An adjustment disorder 
not otherwise specified was diagnosed in August 2002.  
Previously, in May 2001 the diagnoses included an adjustment 
disorder with depressed mood.  However, recent medical 
records, including reports of March 2003 and January 2004 VA 
examinations, do not reflect the above-mentioned diagnoses.  
To the extent the veteran even currently has an adjustment 
disorder or a substance-induced mood disorder, the medical 
records do not attempt to differentiate the veteran's 
psychiatric symptomatology between the service-connected PTSD 
with major depression and the adjustment disorder.  

Accordingly, unless otherwise noted, the Board will treat all 
reported psychiatric symptomatology as if it is attributable 
to the veteran's service-connected PTSD.



Schedular rating

For reasons expressed immediately below, it is the judgment 
of the Board that the veteran's symptoms more appropriately 
warrant the assignment of a 70 percent rating under 
Diagnostic Code 9411.

With respect to specific schedular criteria, the veteran has 
had intermittent suicidal ideation.  An August 2000 VA 
outpatient treatment record shows a vague reference to 
suicide but with no concrete plan for self-harm.  A May 2001 
VA hospitalization report shows that the veteran reported 
serious suicidal thoughts within the past month.  At the 
March 2003 VA examination, he reported that he had had some 
suicidal thoughts, but none at the present.  In September 
2003, the veteran denied any suicidal ideation.  At the 
October 2003 hearing, the veteran testified that within the 
last year, he had contemplated suicide by placing a loaded 
pistol near him on an end table.  

The veteran has impaired impulse control.  During a May to 
June 2001 VA hospitalization, the veteran reported that when 
he was intoxicated, he threatened his spouse with a gun.  
During an October 2001 VA hospitalization, the veteran 
indicated that he was in a recent barroom fight and that he 
assaulted his brother after his brother kept talking to him 
about his drinking.  While the veteran reported at the 
September 2002 VA psychological assessment that he was able 
to control his temper when he was working (he has not worked 
since 1997), one of the veteran's symptoms was irritability 
or outbursts of anger.  

While the report of the March 2003 VA examination reflects 
that while the veteran reported not having extreme anger 
toward someone, he was currently receiving outpatient 
treatment for PTSD and anger management.  At that 
examination, the veteran reported that his symptom of 
irritability had magnified in severity over the past twelve 
month and that his current main objective was to stay away 
from people because he kept him away from trouble.  The March 
2003 examiner noted that the veteran had a history of 
domestic violence, barroom brawls, and incidents with law 
enforcement.  Also, in an April 2003 statement, the veteran's 
treating psychologist indicated that the veteran had reported 
significant problems in impulse control and unprovoked 
irritability and violence.  At the October 2003 hearing, the 
veteran reported a history of workplace violence, and his 
spouse testified that the veteran berated a delivery man to 
the point that the individual retreated into his car.  The 
January 2004 VA examiner noted that since the fall of 2000 to 
the present, the veteran had been receiving anger management 
and treatment for PTSD, which is confirmed by the VA 
treatment records associated with the veteran's claims file.  
The January 2004 VA examiner indicated that the veteran had 
chronic difficulty managing his anger.  

The veteran's alcohol dependence appears to be in remission, 
but he still has impaired impulse control.  Therefore, giving 
the veteran benefit of the doubt, the Board finds that the 
veteran's current impaired impulse control is the result of 
his PTSD and not alcohol dependence.     

The veteran also clearly has difficulty in adapting to 
stressful circumstances (including work or a worklike 
situation) and an inability to establish and maintain 
effective relationships.  The veteran has not worked since 
October 1997.  The veteran was last employed by his father's 
roofing company.  The veteran's father reported that the 
veteran stopped working there because of his health (a 
cervical spine condition) and "attitude".  The March 2003 
VA examiner noted that the veteran's PTSD was a factor in his 
inability to maintain work in an environment where 
interpersonal exchanges are vital.  At the October 2003 
hearing, the veteran reported that although he had received 
vocational rehabilitation training due to his spinal 
condition he still was unable to work because of his PTSD 
symptomatology.  While the January 2004 VA examiner stated 
that the veteran's chronic physical condition had the biggest 
impact on his present level of functioning, that examiner 
also indicated that his chronic difficulties managing his 
anger also played a role in his adjustment problems.  

In other words, the evidence shows that although the 
veteran's current unemployment is not solely due to PTSD, 
there is still evidence of difficulty in adapting to 
stressful circumstances (including work or a worklike 
situation) due to PTSD.

As for social impairment, to include an inability to 
establish and maintain effective relationships, his hearing 
testimony reflects that other than his spouse, he has no 
contact with anyone, including his own son.  As has been 
discussed above, he has a history of getting into violent 
physical altercations.  

The most recent GAF score is 50, which was assigned by the 
January 2004 VA examiner.  The GAF score of 50 is precisely 
what is contemplated in the criteria for a 70 percent rating 
("occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations . . .").

There is no evidence that the veteran has obsessive rituals 
which interfere with routine activities.  There is no 
evidence that the veteran's speech is intermittently 
illogical, obscure, or irrelevant.  While the veteran has 
occasionally difficult to follow at the September 2002 VA 
psychological assessment, there is no indication on that 
examination that his speech was intermittently illogical, 
obscure, or irrelevant.  At the March 2003 VA examination, 
the veteran's speech was slow with much energy manifested as 
tension and anxiety.  However, he was able to answer each 
question fully.  At the January 2004 VA examination, the 
veteran had trouble getting to the point at times, but he 
responded to the questions asked of him in an appropriate 
manner.  His thought process was described as connected, 
coherent, and relevant.

As for near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively, even though a major depressive disorder has been 
diagnosed and although the veteran reported in May 2001 and 
at the January 2004 VA examination that he was depressed all 
of or most of the time, there is no indication that the 
veteran's feelings of depression or anxiety are so severe as 
to affect his ability to function independently, 
appropriately, and effectively.  The March 2003 VA examiner 
described the veteran's symptoms of depression and PTSD as 
moderate.  

There is also no evidence of spatial disorientation.  
Additionally, there is no evidence of neglect of personal 
appearance and hygiene.  While the veteran was mildly 
dishevelled when receiving outpatient treatment in August 
2000, his blood alcohol level at that time was .226.  At the 
March 2003 VA examination, he was neat in appearance and 
casually dressed.  Similarly, he was casually dressed at the 
January 2004 VA examination.  

Despite the fact that some of the criteria enumerated for a 
70 percent rating are not met in this case, all of the 
symptoms found in the schedular criteria are not required for 
a 70 percent rating to be assigned.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) [the specified factors for 
each incremental rating were examples rather than 
requirements for a particular rating; analysis should not be 
limited solely to whether the claimant exhibited the symptoms 
listed in the rating scheme].  After a review of the record 
in its entirety, the Board finds that the impact of the 
veteran's PTSD on his social and industrial functioning is 
sufficient to approximate the degree of impairment 
contemplated by a 70 percent rating.  According to the 
medical evidence, the PTSD symptomatology appears to color 
all aspects of the veteran's life.  

Thus, even though all of the criteria for the assignment of a 
70 percent disability rating have not been met, the Board 
concludes that the symptomatology of the veteran's PTSD - 
being reflective of severe impairment in occupational and 
social functioning due primarily to intermittent suicidal 
ideation, impaired impulse control (such as unprovoked 
irritability with periods of violence), difficulty in 
adapting to stressful circumstances, and an inability to 
establish and maintain effective relationships - is more 
serious than the "reduced reliability and productivity" 
contemplated by the 50 percent level, and more closely 
approximates "deficiencies in most areas" as contemplated by 
the 70 percent disability rating.  See 38 C.F.R. § 4.7 
(2005).  To that extent, the appeal is granted.

The Board has also considered whether an even higher rating 
is warranted.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993) [when a veteran is 
not granted the maximum benefit allowable under the Rating 
Schedule, the pending appeal as to that issue is not 
abrogated].  However, for reasons expressed immediately 
below, the Board has concluded that the evidence does not 
support a conclusion that the veteran has symptoms of total 
occupational and social impairment which would warrant the 
assignment of a 100 percent disability rating.

There is no objective evidence of gross impairment in thought 
processes or communication.  While the veteran has 
occasionally difficult to follow at the September 2002 VA 
psychological assessment, there is no indication on that 
examination that there was gross impairment in thought 
processes or communication.  At the March 2003 VA 
examination, the veteran's speech was slow with much energy 
manifested as tension and anxiety.  However, he was able to 
answer each question fully.  At the January 2004 VA 
examination, the veteran had trouble getting to the point at 
times, but he responded to the questions asked of him in an 
appropriate manner.  His thought process was described as 
connected, coherent, and relevant.

Nor is there evidence of persistent delusions or 
hallucinations.  While it was suggested in August 2000 that 
the veteran had delusions, and a mental status examination 
during a hospitalization in October 2001 reflects that the 
veteran reported hearing voices, the numerous other mental 
status evaluations showed no evidence of psychosis, auditory 
or visual hallucinations, or paranoia.  

The veteran is not currently in persistent danger of hurting 
himself or others, and there is no evidence of grossly 
inappropriate behavior.  Although the veteran has 
intermittent suicidal ideation and threatened to kill his 
spouse in May 2001 when he was intoxicated, the veteran 
reported during the May 2001 hospitalization that he would 
not harm his spouse when sober.  During that hospitalization, 
a psychiatrist noted that when sober, it was doubtful that 
there was a significant risk that the veteran would harm 
anyone.  While the veteran is easily irritated and has a 
history of violence toward his family and others, there is no 
evidence that he has been involved in recent physical 
altercations as result of being unable to manage his anger.  
Various mental status evaluations show no suicidal or 
homicidal ideation.  

There is no evidence of any behavior which could be described 
as "grossly inappropriate".  The above-mentioned episodes, 
while basically consistent with a finding of impaired impulse 
control, do not in themselves represent grossly inappropriate 
behavior.

The evidence is not indicative of an intermittent inability 
to perform activities of daily living (including maintenance 
of minimal personal hygiene).  There is no finding consistent 
with inadequate personal hygiene or any indication that the 
veteran requires any assistance with such functions.  As 
reported above, there was an episode in August 2000 when the 
veteran was mildly disheveled, but recent VA examinations 
reflect that the veteran was neat in appearance and casually 
dressed.

There is no evidence that the veteran is disoriented as to 
time or place.  The various mental status evaluations reveal 
that the veteran was oriented to time and place.
The evidence is also not consistent with memory loss of close 
relatives, his own occupation, or his own name.  The various 
mental status evaluations show that the veteran was oriented 
to his name.  Also, the January 2004 VA examiner noted that 
the veteran's memory was intact for recent and remote events.  
The Board also notes that he has been able to report his 
family history and work history.

Based on the evidence of record, the Board finds that the 
symptomatology reported by the veteran and reflected in the 
record is not consistent with the assignment of a 100 percent 
rating, but is more reflective of occupational and social 
impairment, with deficiencies in most areas, consistent with 
a 70 percent rating.

The Board additionally observes, in this connection, that 
many of the veteran's more significant problems occurred at 
times when he was drinking heavily.  As an example, during a 
May-June 2001 VA hospitalization, a GAF 40 was assigned for 
current impairment and impairment for the past year.  It is 
noteworthy that the veteran was treated during that 
hospitalization for alcohol dependence, not PTSD.   
Similarly, during an October to November 2001 
hospitalization, GAF scores ranging from 38 to 50 were 
assigned.  However, that hospitalization was also for alcohol 
dependence, specifically detoxification, and there is no 
indication that the veteran was treated for PTSD or 
depression during that hospitalization.  The psychologist who 
conducted the September 2002 VA psychological assessment 
assigned a GAF score of 40.  However, that psychologist did 
not diagnose PTSD or depressive disorder.  Instead, the 
psychologist diagnosed substance abuse in partial remission.  

Thus, the lower GAF scores dating from 2000-02 are associated 
with alcohol abuse, not PTSD.  More recent GAF scores, when 
alcohol abuse was in remission, have been higher.  The 
veteran's treating psychologist assigned a GAF score of 55 in 
December 2002 and January 2003 for PTSD and a GAF score of 60 
for PTSD during 2003.  The January 2004 VA examiner assigned 
a GAF of 50 and noted that the veteran's test results were 
highly exaggerated.  The recent GAF scores are not reflective 
of "total occupational and social impairment", consistent 
with the assignment of a 100 percent rating.

In short, a careful review of  the evidence reveals little if 
any pathology consistent with the assignment of a 100 percent 
rating for PTSD.  In not granting a 100 percent schedular 
rating for PTSD, the Board is not minimizing the severity of 
the veteran's symptoms.  These symptoms, while productive of 
significant impairment, are not so severe that the veteran 
can be said to be totally impaired.  Despite demonstrated 
difficulties with respect to social relationships, the 
veteran is clearly able to function socially with his spouse, 
as he has gotten remarried to her.  Hence, while the veteran 
may have difficulty coping with others, the evidence does not 
demonstrate total social impairment.  With respect to 
occupational impairment, this is clearly demonstrated, but 
such pathology is contemplated in the assignment of a 70 
percent rating.

As noted above, the Board's inquiry is not necessarily 
strictly limited to the criteria found in the VA rating 
schedule.  See Mauerhan, supra.  The Board has not identified 
any other aspects of the veteran's service-connected PTSD 
which would enable it to conclude that the criteria for a 
100 percent rating have been approximated, and the veteran 
has pointed to no such pathology.

In summary, the evidence does not disclose the severe level 
of impairment of thought processes required for the 
assignment of a 100 percent schedular rating.


Fenderson considerations

The veteran has appealed the initial disability rating 
assigned by the RO in the April 2003 rating decision.  In 
this case, the Board finds that at no time since the 
effective date of service connection, October 16, 1997, has 
the veteran's PTSD with major depression not met or nearly 
approximated the criteria for a 70 disability rating.  
The medical evidence over the years has shown that the 
veteran's PTSD with major depression has been manifested by 
impaired impulse control, difficulty adapting to stressful 
circumstances, and an inability to establish and maintain 
effective relationships.  The veteran last worked on October 
29, 1997, and has had a long-standing history of social 
impairment, to include impaired impulse control.  

There does not appear to have been either an appreciable 
worsening of or a diminution of symptoms at any time since 
service connection was awarded.  Accordingly, the Board 
concludes that staged ratings are not for application in this 
case.

Extraschedular evaluation

In the July 2005 SOC and the March 2004 SSOC, the RO 
considered the matter of referral of this issue for 
consideration of an extraschedular rating.  The Board will do 
likewise.

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  Under 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot 
make a determination as to an extraschedular evaluation in 
the first instance.  See also VAOPGCPREC 6-96.  However, the 
Board can address the matter of referral of this matter to 
appropriate VA officials.

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors that would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  According to the 
regulation, an extraschedular disability rating is warranted 
upon a finding that "the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) 
(2005).

The Board has been unable to identify an exceptional or 
unusual disability picture, and neither has the veteran nor 
his representative.  The record does not show that the 
veteran has required frequent hospitalizations for his PTSD 
with major depression.  Although the veteran is no stranger 
to the VA medical system, the Board cannot identify any 
hospitalization that was primarily for PTSD.  The veteran's 
inpatient medical treatment during 2001 was primarily 
concerned with his long-standing alcohol dependence.

Additionally, there is not shown to be evidence of marked 
interference with employment due to the disability such as to 
trigger consideration of the extraschedular provisions.  
While the veteran is currently unemployed, the record 
reflects that his current unemployability is at least in part 
due to his cervical spine disability.  There is nothing in 
the evidence of record to indicate that the service-connected 
PTSD with major depression causes impairment with employment 
over and above that which is contemplated in the now assigned 
70 percent schedular rating.  See Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  As discussed above, a disability rating at the 70 
percent level reflects deficiencies in most areas, to include 
work.  The medical evidence does not demonstrate that the 
veteran's psychiatric disability is productive of more 
impairment or deficiency than the current 70 percent rating.

In addition, there is no evidence in the medical records of 
an exceptional or unusual clinical picture, or of any other 
reason why an extraschedular rating should be assigned.  For 
these reasons, the Board has determined that referral of the 
case for extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.



Conclusion

In summary, for reasons and bases expressed above, it is the 
Board's decision that a 70 percent disability rating is 
assigned for the veteran's service-connected PTSD with major 
depression.  The appeal is allowed to that extent.


ORDER

An increased disability evaluation of 70 percent is granted 
for PTSD with major depression, subject to governing 
regulations concerning the payment of monetary benefits.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


